         Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

STEVEN JACKSON,                              )
          Plaintiff,                         )
                                             )
v.                                           )       Civil Action No.:      2:20-cv-00046
                                             )
KOCH FOODS OF ALABAMA, LLC                   )
                                             )       JURY TRIAL DEMANDED
               Defendant.                    )



                      PLAINTIFF’S FIRST AMENDED COMPLAINT


       COMES NOW Plaintiff, Steven Jackson, by and through his attorney of record, and for

his complaint against Defendant, Koch Foods of Alabama, LLC hereby states as follows:

                                 NATURE OF THE CASE
1.     This is an action for damages, declaratory and injunctive relief to redress deprivation of

       rights secured by Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

       2000(e), et seq. (hereinafter “Title VII”) and 42 U.S.C. § 1981, for retaliation for having

       complained of unlawful discrimination by Defendant.


                               JURISDICTION AND VENUE
2.     This action arises under the Title VII of the Civil Rights Act of 1964, as amended, 42

       U.S.C. §§ 2000(e), et seq., and the Civil Rights Act of 1866, 42 U.S.C. § 1981.

3.     Jurisdiction over this action is conferred on this court by 42 U.S.C. §§ 2000(e), et seq. and

       42 U.S.C. § 1981.

4.     Venue is proper pursuant to 28 U.S.C. § 1391(b) since Defendant does business in this

       district and a substantial part of the conduct giving rise to the claims occurred in this

       district.



                                                 1
       Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 2 of 12




                                          PARTIES
5.    Plaintiff, Steven Jackson (hereinafter “Plaintiff” or “Mr. Jackson”), is an individual over

      the age of 19 and a resident citizen of Autauga County, Alabama.

6.    Defendant, Koch Foods of Alabama, LLC (“KFA”), is a corporation that owns and operates

      facilities at which it processes and packages chicken products (“Montgomery facilities”)

      for sale and ultimately consumption by the public, and conducts this business in

      Montgomery, Alabama.

7.    The KFA complex consists of multiple units, including a Debone Plant, Kill Plant,

      Hatchery, and Shipping Facility.

                         ADMINISTRATIVE PROCEDURES
8.    On February 5, 2019, Jackson filed a charge of discrimination with the Equal Opportunity

      Employment Commission (hereinafter “EEOC”), Charge No. 420-2019-01095 alleging

      that during the time he worked for Defendant he experienced unlawful retaliation in

      violation of Title VII and 42 U.S.C. §1981. A copy is attached as Exhibit A.

9.    On July 19, 2019, the EEOC issued a Notice of Right to Sue to Mr. Jackson. A copy is

      attached as Exhibit B.

10.   Plaintiff has exhausted all administrative remedies available prior to filing the Complaint.


                                 STATEMENT OF FACTS

11.   In 2009, Mr. Jackson began working for KFA.

12.   Mr. Jackson currently works in the Debone Plant at KFA.

13.   Mr. Jackson is currently a Wastewater Technician at the KFA Debone Plant.

14.   Mr. Jackson is a union steward at the KFA Debone Plant.

15.   Mr. Jackson’s supervisor is Huey Marshall.




                                               2
       Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 3 of 12



16.   The plant manager of the KFA Debone Plant is currently Johnny Gill.

17.   During Mr. Jackson’s employment with KFA, Melissa McDickinson was the human
      resources manager (“HR”) for the Debone Plant owned and operated by KFA.

18.   During Mr. Jackson’s employment with KFA, David Birchfield was the complex HR
      manager at KFA’s Montgomery facilities.

19.   Birchfield maintained an office at KFA’s Kill Plant.

20.   The Debone Plant is located across the street from the Kill Plant.

21.   McDickinson worked under the direct supervision of Birchfield.

22.   McDickinson and Birchfield were engaged in a sexual relationship.

23.   Birchfield worked under the direct supervision of Bobby Elrod.

24.   Bobby Elrod is employed by Koch Foods.

25.   Bobby Elrod is the Director of Human Resources for Koch Foods.

26.   Upon becoming HR Manager, McDickinson hired her sister-in-law, Rebecca Milam
      as Quality Assurance Clerk.

27.   Within six months, Milam was promoted to HR Clerk at the Debone Plant.

28.   Sometime in 2014, McDickinson sought to befriend Mr. Jackson.

29.   Mr. Jackson accepted McDickinson’s overtures.

30.   McDickinson introduced Mr. Jackson to Milam.

31.   Mr. Jackson, Milam, and McDickinson began socializing at work and outside of the
      workplace.

32.   Mr. Jackson and Milam began a consensual sexual relationship.

33.   McDickson called Mr. Jackson into the HR office one day to tell him that she suspected
      Mr. Jackson’s coworker, Irish Jenkins, of starting a plant fire.

34.   McDickinson indicated to Mr. Jackson that she was sexually attracted to Jenkins and
      wanted Mr. Jackson to introduce her to Jenkins.

35.   McDickinson suggested that she had the power to make the accusations about the plant fire
      against Jenkins go away.



                                              3
       Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 4 of 12



36.   Mr. Jackson relayed McDickinson’s message to Jenkins.

37.   Mr. Jackson and Milam and McDickinson and Jenkins began socializing together outside
      of work.

38.   Jenkins and McDickinson began a consensual sexual relationship.

39.   Birchfield became suspicious of Jenkins and Mr. Jackson’s relationship with McDickinson.

40.   Thereafter, Birchfield suspended Mr. Jackson in August 2015 for 3 days.

41.   When Mr. Jackson returned to work, Birchfield threatened Mr. Jackson’s job if Mr. Jackson
      continued to hang out with Jenkins.

42.   Birchfield told Mr. Jackson that he was to spend more time at Birchfield’s home, which
      Birchfield shared with McDickinson.

43.   Birchfield told Mr. Jackson that Mr. Jackson now “owed him one”.

44.   Birchfield also told Mr. Jackson that he had the power to hire, fire and promote during
      this conversation.

45.   McDickinson assured Mr. Jackson that his job was safe at KFA as long as he did what she
      and Birchfield told him to do and did not make her or Birchfield mad.

46.   Sometime in the fall of 2015, McDickinson expressed to Mr. Jackson that she was sexually
      attracted to Ka’Toria Gray, a nurse who worked at KFA.

47.   On or about November 2015, Mr. Jackson was at the home of Birchfield and McDickinson.

48.   Birchfield and McDickinson invited Gray over to their home on or about November 14,
      2015.

49.   McDickinson insisted that Gray leave work to come over to McDickinson and Birchfield’s
      home.

50.   Gray arrived at Birchfield and McDickinson’s home.

51.   McDickinson sat next to Gray, rubbed Gray’s leg, and attempted to kiss her.

52.   McDickson made other sexual advances toward Gray.

53.   Birchfield approached Gray from behind and kissed her neck.

54.   Birchfield and McDickinson’s behavior upset Gray.




                                             4
       Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 5 of 12



55.   Gray eventually got in her car and went home.

56.   Gray later told Mr. Jackson that McDickinson and Birchfield made her feel uncomfortable.

57.   Thereafter, McDickinson continued pursuing a sexual relationship with Gray.

58.   On or about April 18, 2016, Gray filed a Charge of Discrimination with the EEOC.

59.   Birchfield told Mr. Jackson that Gray had filed a complaint with the EEOC and KFA had
      hired an investigator to investigate the allegations in Gray’s charge.

60.   Birchfield instructed Mr. Jackson to lie if anyone asked him about the night Gray came to
      Birchfield and McDickinson’s home.

61.   Birchfield specifically told Mr. Jackson to say that Birchfield was not present on the night
      that Gray came to Birchfield and McDickinson’s home.

62.   Birchfield reminded Mr. Jackson that he owed him.

63.   Mr. Jackson, fearing that he would lose his job, told the investigator that Birchfield was
      not present that night.

64.   The statement Mr. Jackson gave was untrue.

65.   Mr. Jackson lied in fear of retaliation from Birchfield if he did not fully comply with
      Birchfield’s demands.

66.   Immediately following Mr. Jackson’s meeting with the investigator, Birchfield called
      Mr. Jackson to make sure that he had lied as Birchfield instructed.


67.   Laura Cortes, HR Generalist for KFA, asked Mr. Jackson to provide a sworn statement
      about his knowledge of Birchfield and McDickinson's relationship and their actions of
      discrimination and retaliation against employees.

68.   Birchfield suspended Cortes and started building a case to terminate her for job
      performance.

69.   Birchfield terminated Cortes.

70.   Birchfield had no reason to terminate Cortes. Birchfield terminated Cortes because she
      had complained about Birchfield's discriminatory actions at KFA.

71.   After Birchfield learned that Mr. Jackson was a witness for Cortes, he started targeting Mr.
      Jackson like he was doing Cortes.
72.   Bobby Cotton ("Cotton") was employed as the plant manager for KFA.


                                              5
       Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 6 of 12




73.   Mr. Jackson’s supervisor, Huey Marshall (“Marshall”), told Mr. Jackson that Cotton stated
      to Marshall that Birchfield wanted to fire Mr. Jackson.

74.   Cotton restricted Mr. Jackson from accessing his office for almost three months.

75.   At some point, Mr. Jackson was allowed to return to the office, but within a month, Cotton
      removed the air conditioner from the room and had the power stripped as well.

76.   HR Manager, Sherri Gonzalez falsely accused Mr. Jackson of spending too much time
      away from his job station.

77.   Mr. Jackson believes that Cotton and Gonzalez were acting on Birchfield's behalf.

78.   Mr. Jackson believes that Birchfield was retaliating against him using employees
      Birchfield hired because Mr. Jackson refused to comply with Birchfield’s acts of
      discrimination, and Birchfield thought Mr. Jackson may participate as a witness in pending
      KFA EEOC investigations.

79.   Additionally, in mid-June 2016, Birchfield and Cotton exchanged emails regarding Mr.
      Jackson’s termination while Mr. Jackson was out on FMLA.

80.   On June 18, 2016, Sherri Gonzalez, HR Clerk, sent an email to Mr. Jackson’s supervisor,
      Marshall, stating that Mr. Jackson needed to report to HR to sign for points. Birchfield,
      Cortes, and Milam were copied on the email.

81.   On June 18, 2016, Cortes sent an email to Marshall stating, “Demotion for a lead positions
      4.5 points.”

82.   On June 18, 2016, Birchfield forwarded Cortes’s email to Cotton stating, “Union steward
      needs to be addressed”.

83.   On June 20, 2016, Cotton sent an email stating that Mr. Jackson had 3 unexcused absences,
      which would result in 7 points and Mr. Jackson’s termination.

84.   On June 20, 2016, Birchfield emailed Cotton stating, “Steve Jackson just called said that
      he was out due to FMLA condition both days.”


85.   Around mid-July 2016, Mr. Jackson met with an assistant at the law office of an attorney
      who was representing one of his former coworkers in an employment discrimination case
      against McDickinson, Birchfield, and KFA.


86.   Mr. Jackson was concerned with everything going on at KFA as well as his job.
87.   Mr. Jackson met with the assistant a few times before meeting with the attorney.


                                              6
        Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 7 of 12



88.    Mr. Jackson had pictures on his phone of McDickinson and Birchfield.

89.    Mr. Jackson eventually turned over two phones to the attorney that contained scantily
       clad pictures of Birchfield and McDickinson and text communications between himself,
       McDickinson, and Birchfield.

90.    During the first week or two of May 2017, Mr. Jackson spoke with Rebecca Milam who
       told Mr. Jackson that she had just received a message from McDickinson.

91.    The message was to Milam and Mr. Jackson and said, "we'll see you soon" and "what
       comes around goes around" and "this message is for Steve too."

92.    Milam first told Mr. Jackson about the message over the phone, then he met her in person
       and saw the message on her phone.

93.    Milam and Mr. Jackson perceived the text as a threat and continued harassment and
       retaliation.

94.    In mid to late 2016, Mr. Jackson became the Lead Wastewater Technician. As the Lead,
       he managed and trained workers.

95.    In October 2017, Mr. Jackson’s supervisor, Marshall, had Mr. Jackson sign a piece of paper
       saying that Mr. Jackson was going to be an M4 Mechanic and that his pay would increase
       by $.50 per hour.

96.    Mr. Jackson signed the paperwork.

97.    Shortly thereafter, in November 2017, HR Manager, Lisa Wright warned Mr. Jackson that
       the maintenance manager, Tim Burke (“Burke”), was about to take away his lead pay.

98.    Mr. Jackson then had a meeting with KFA about reducing KFA reducing his pay.

99.    Complex Manager Darren Ware (“Ware”) and Burke were present at the meeting for KFA
       and Curtis Gray and Marisol Urina were there as union representatives to discuss why Mr.
       Jackson’s pay had been reduced.

100.   Burke stated that he already had a lead man (Rodney Rhodes), but Rhodes worked at the
       Kill Plant and Mr. Jackson worked at the Debone Plant.

101.   All other employees receiving lead pay who transferred with Mr. Jackson in maintenance
       at the Debone Plant retained their lead pay, but Mr. Jackson’s lead pay was taken away.

102.   Mr. Jackson’s pay went from $15.75 per hour to $15.25 per hour despite Mr. Jackson
       continuing to train workers.

103.   During the November 2017 meeting about reducing Mr. Jackson’s pay, Ware tried to get
       Mr. Jackson to sign a document stating that he had evidence pertaining to a former
       coworker, Irish Jenkins, who had taken some type of legal action against KFA.


                                               7
        Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 8 of 12




104.   Mr. Jackson did not pay very close attention to the documents, but he knew it had
       something to do with him agreeing not to destroy evidence.

105.   In January 2018, an attorney for McDickinson and Birchfield began filing subpoenas
       seeking information contained on all the computers and cell phones that Mr. Jackson had
       used in the past six years in connection with employment discrimination cases filed by
       two of Mr. Jackson’s former coworkers (Harvey Fuller and Ka’Toria Gray) against
       McDickinson, Birchfield, and KFA.

106.   Mr. Jackson retained an attorney because of the subpoena he had received.

107.   Mr. Jackson received another subpoena in June 2018, requesting similar information,
       including all emails, texts, social media messages between Mr. Jackson and 18 individuals
       dating back to January 2014.

108.   Some of the 18 names on the list were not employees of KFA and had nothing to do with
       any pending litigation involving KFA or former employees of KFA.

109.   Mr. Jackson viewed the subpoenas as continued harassment in an effort to prevent him
       from participating as a witness on behalf of some of his former coworkers who had filed
       employment discrimination actions against McDickinson, Birchfield, and KFA.

110.   On or about August 10, 2018, Mr. Jackson along with a coworker, Danny Bryant, were
       working on an incline belt. Mr. Jackson and Danny Bryant both placed their locks on the
       machine to repair the belt.

111.   Mr. Jackson and Mr. Bryant both took their locks off the machine to test the machine, but
       a piece of the belt broke.

112.   Mr. Jackson then went back to the maintenance shop to get a replacement part for the belt.

113.   When Mr. Jackson returned, Mr. Bryant was working on the belt. So Mr. Jackson
       approved Mr. Bryant with the part.

114.   Mr. Bryant asked Mr. Jackson to help him with repairing the belt, but Mr. Jackson told
       him that they had to place their locks back on the machine first.

115.   Mr. Bryant indicated that his lock was already on the machine.

116.   Mr. Jackson told Mr. Bryant that he needed to put his lock back on the machine and Mr.
       Bryant told him to go ahead.

117.   Mr. Jackson placed his lock back on the machine and continued working on the belt.



                                               8
        Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 9 of 12



118.   Cody Perry then walks up and asked Mr. Jackson what he was doing. Mr. Jackson told
       him he was locking out the machine so that he could repair the belt.

119.   Mr. Jackson then finished repairing the belt.

120.   After repairing the belt, Mr. Jackson and Mr. Bryant then removed their locks from the
       machine.

121.   Mr. Perry then told Mr. Jackson that he was taking him to Human Resources for violation
       of the lockout/tagout policy.

122.   Mr. Jackson went to the Human Resources Department while Mr. Perry went somewhere
       else.

123.   Approximately 20 minutes later, Mr. Perry came into the HR office with Mr. Jackson’s
       supervisor, Huey Marshall.

124.   Cody Perry, Huey Marshall, Lisa Wright, Shannon Crosky and two other HR clerks were
       present during the meeting where the alleged lockout/tagout violation was discussed.

125.   At some point during the meeting, Lisa Wright instructed Mr. Jackson to leave.

126.   Mr. Jackson wrote out a statement about what happened a day or so later.

127.   Mr. Bryant gave a verbal statement about what happened and someone else from KFA
       wrote the statement.

128.   KFA suspended Mr. Jackson from August 10, 2018 through August 19, 2018 without pay
       for violation of KFA’s lockout/tagout policy.

129.   Counsel for KFA served Mr. Jackson with a deposition subpoena through Mr. Jackson’s
       counsel on or about August 10, 2018.

130.   At the time of his second suspension, KFA had scheduled the deposition of Mr. Jackson in
       the case of one of his former coworkers, Harvey Fuller (“Fuller”), for August 23, 2018.

131.   KFA suspended Mr. Jackson for a second time on August 10, 2018—one week after
       plaintiffs’ attorneys in the Fuller case had provided naked and scantily clad photos of
       McDickinson and Birchfield from Mr. Jackson’s cell phone.

132.   A few days after his second suspension, HR Complex Manager, Nikki Bibb, called Mr.
       Jackson into a meeting.

133.   Michael Carow, HR Regional Director for Koch Foods, was present at the meeting and as
       soon as Mr. Jackson walked into Bibb’s office, Carow questioned Mr. Jackson about his
       upcoming deposition and if he knew what time to be there.


                                               9
        Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 10 of 12




134.   KFA was aware that Mr. Jackson was being represented by counsel at the time of the
       meeting.

135.   Mr. Jackson testified in a deposition in the Fuller case on August 23, 2018.

136.   Attorneys for KFA have attempted to subpoena communication between Mr. Jackson and
       plaintiffs’ Harvey Fuller, Irish Jenkins, and Ka’Toria Gray’s attorneys on multiple
       occasions.

137.   Mr. Jackson testified in a deposition in the Gray case on September 16, 2019.

138.   KFA subpoenaed Mr. Jackson to provide testify in the Jenkins case on January 30, 2020.

139.   Mr. Jackson’s deposition in the Jenkins case is scheduled for February 24, 2020.

140.   Mr. Jackson’s participation in pending litigation against KFA and its former employees is
       ongoing.


                                           COUNT I

             Violation of Title VII, 42 U.S.C. §§ 2000(e) et seq., for Retaliation

141.   Plaintiff re-alleges and incorporates by reference all allegations contained in each

       paragraph above as if asserted herein.

142.   Plaintiff engaged in protected activity detailed above.

143.   Defendants, by and through their agents and employees, retaliated against Plaintiff as a

       result of his engagement in the protected activity detailed above.

144.   These retaliatory actions by Defendant against Plaintiff directly relate to the terms and

       conditions of Plaintiff’s employment with the Defendant and violate Title VII.

145.   As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has suffered

       and continues to suffer lost wages, emotional distress, humiliation, and damage to his

       professional reputation, in amounts to be proven at trial.

                                           COUNT II

                         Violation of 42 U.S.C. § 1981, for Retaliation


                                                10
        Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 11 of 12



146.   Plaintiff re-alleges and incorporates by reference all allegations contained in each

       paragraph above as if asserted herein.

147.   The Civil Rights Act of 1866, 42 U.S.C. § 1981, prohibits discrimination in the making

       and enforcement of contracts, including but not limited to; all privileges, terms and

       conditions of the contractual relationship, and the termination of contracts on the basis of

       race.

148.   Plaintiff had an at-will employment contract with Defendant, KFA.

149.   Plaintiff engaged in protected activity detailed above.

150.   Defendant, by and through their agents and employees, retaliated against Plaintiff as a

       result of his engagement in the protected activity detailed above.

151.   These retaliatory actions by Defendant against Plaintiff directly relate to the terms and

       conditions of Plaintiff’s employment with the Defendant and violate 42 U.S.C. §1981.

152.   As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has suffered

       and continues to suffer lost wages, emotional distress, humiliation, and damage to his

       professional reputation, in amounts to be proved at trial.



                         PRAYER FOR RELIEF
        WHEREFORE, PREMISES CONSIDERED, the Plaintiff prays the Court award

him the following relief:

   1. Enter a judgment for the Plaintiff as to Defendant’s liability and responsibility for

       Plaintiff’s damages;

   2. Lost wages, including lost fringe benefits, which resulted from the unlawful

       discrimination;

   3. Compensatory and punitive damages, including mental and emotional distress, back pay


                                                11
       Case 2:20-cv-00046-SMD Document 6 Filed 02/17/20 Page 12 of 12



     and front pay;

  4. Attorney’s fees and costs;

  5. Award plaintiff such other and further relief as is just and proper; Plaintiff further

     demands a struck jury to try the issues raised in this matter.




                                                 /s/ Ashley N. Smith
                                             ASHLEY N. SMITH (SMI312)
                                             Attorney for Plaintiff
                                             ASB-7096-A56S


OF COUNSEL:

MILLER SMITH, LLC
445 Dexter Avenue, Suite 4050
Montgomery, Alabama 36104
Telephone No. (334) 625-6959
Facsimile No. (334) 513-8686
Email: ashley@millersmithllc.com




                                                /s/ Ashley N. Smith
                                             ASHLEY N. SMITH (SMI312)




                                              12
